Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1:
Claims 1-27 are drawn to a system, method and non-transitory storage medium, which is/are statutory categories of invention (Step 1: YES). 
Step 2A Prong One:
Independent claims 1, 26, 27 recite “generate a unique medical event tracking number”, “generated a corresponding tracked medical event record…”, “associated at least one timer with the generated tracked medical event record….”, “in response to a second type of message from the medical testing information system, update a status of the generated tracked medical event record and transmit a status message….”, “transmit one or more messages including information associated with the generated tracked medical event record to a requester”.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships Step 2A Prong One: YES).
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “management platform”, “memory”, “processor”, “patient device”, which are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “processor” language is incidental to what it is “configured” to perform). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims recite additional elements “one memory configured to store a plurality of tracked medical event records, each tracked medical event record including a unique medical event tracking number and corresponding to a tracked medical event in relation to a patient”, “processing system comprising at least one processor, the processing system being configured to: provide, via the at least one network communication interface, a first application programming interface to a patient information system and a second application programming interface to a medical testing information system;” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See: MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 1, and 
Paragraph 15 states that "a medical event tracking computer system, comprises: a memory configured to store a plurality of tracked medical event records, each tracked medical event record including a unique medical event tracking number and corresponding to a tracked medical event in relation to a patient; at least one network communication interface; and a processing system comprising at least one processor. The processing system is configured to provide, via the at least one network communication interface, a first application programming interface to a patient information system and a second application programming interface to a medical testing information system.”
Paragraph 144 recites that “The computer system 201 may also include a modem or broadband or wireless adapter 237 or other means for establishing communications over the wide area network 239, such as the Internet. The modem 237, which may be internal or external, is connected to the system bus 207 via the serial port interface 231. A network interface 241 may also be provided for allowing the computer system 201 to communicate with a remote computing device 250 via a local area network 258 (or such communication may be via the wide area network 239 or other communications path such as dial-up or other communications means). The computer system 201 will typically include other peripheral output devices, such as printers and other standard peripheral devices”.
Paragraph 14 recites that “Computer system 201 includes a processing system (e.g. one or more processors) 203 and a system memory 205. A system bus 207 couples various system components including system memory 205 to processing system 203. System bus 207 may be any of several types of bus structures including a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures. System memory 205 includes read only memory (ROM) 252 and random access memory (RAM) 254. A basic input/output 
The claims recite additional elements “one memory configured to store a plurality of tracked medical event records, each tracked medical event record including a unique medical event tracking number and corresponding to a tracked medical event in relation to a patient”, “processing system comprising at least one processor, the processing system being configured to: provide, via the at least one network communication interface, a first application programming interface to a patient information system and a second application programming interface to a medical testing information system;” which are considered limitations directed to insignificant extra-solution activity that does not amount to an inventive concept because the limitations do not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, the claimed receiving limitations are incidental to the performance of the recited abstract idea of determining a risk score of patient and scheduling an appointment for the patient based on rank. See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.

Dependent claim(s) 2-25 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (US 2014/0117080 A1) in view of Maijanian (US 2008/0051679 A1) and further in view of Admin (Select the Appropriate Inhalation Treatment code, Published on April 6, 2010) and McGuinan (US 2005/0091084).
Claims 1, 26 and 27: 
Schwarz in view of Maijanian discloses a computer-implemented method of pathological quality assurance comprising: (A system for providing pathological quality assurance, the system comprising: a computer processor; network communication hardware communicating with the computer processor and a user computer communicating with the computer processor over a global network: (See at least fig. 7 as well as associated text)
Schwarz teaches (a) generating a label for a specimen, the label including patient demographics and a proposed diagnosis; (c) providing a lab receiving the specimen with access to the quality assurance module; (By disclosing steps 162-328 in fig. 6. See at least fig. 6 as well as associated text in paragraph [0025]-[0038]) (b) electronically sending with network communication hardware the patient demographics and the proposed diagnosis to a quality assurance module; (By disclosing, block 320 of FIG. 6, an order is created in the LIS/PATH system by scanning barcodes on the labels that were placed on the requisition form in block 256. Alternatively, the order may be created by scanning the barcodes on the labels that were placed on the specimen containers and/or both the specimen containers and the requisition form. Regardless of what labels are scanned, an accession number is automatically created at block 322 and LIS/PATH labels are printed at block 324. See at least paragraph [0025]-[0038]) (Examiner consider PATH system as disclosed in Schwarz as quality assurance module because the PATH system is used to reduce risk of error.  Further claim does not describe how quality assurance module performs assurance of quality. )
 Schwarz does not specifically disclose (d) receiving a specialist diagnosis and a recommendation code from the lab and importing the specialist diagnosis and the recommendation code to the quality assurance module, wherein the recommendation code comprises an additional procedure section that specifies any additional procedures needed and a time parameter section that specifies time parameters for completion of the additional procedures; and (e) the quality assurance module automatically identifying time metrics in addition to the time parameters in the time parameter section for follow-up activity based on the specialist diagnosis and the recommendation code. 
However Maijanian teaches it is old and well known (d) receiving a specialist diagnosis and a recommendation code from the lab and importing the specialist diagnosis and the recommendation code to the quality assurance module, and (e) the quality assurance module automatically identifying time metrics for follow-up activity based on the specialist diagnosis and the recommendation code. (By disclosing, physician may order a Thyroid panel (CPT code 7020X) to rule out an underlying medical condition and a Chemistry Profile (CPT code 98142) so that if blood glucose is higher than normal and the person is obese, in addition to recommending diet, exercise and follow-up, laboratory tests such as an HbA1c test are recommended. The diagnostic module 28 outputs a diagnostic result 70, 80, and 90 for the first, second, and third patient, respectively, based at least on the BMI result and on direction from a physician. The diagnostic result 70, 80, and 90 includes at least one of a recommended diagnosis code, at least a portion of the other data, recommended medical condition, for example a diagnosis of a medical condition, and a course of action for the first, second, and third patients to implement in conjunction with a physician. recommended diagnosis code, the recommended medical condition and the course of action are based on evidence based medical practice guidelines. The diagnostic results 70, 80, and 90 include an International Classification of Diseases (ICD) code specified by a physician. For example one embodiment uses ICD codes from the International Classification of Diseases, Ninth Revision, Clinical Modification (ICD-9-CM) based on the World Health Organization's Ninth Revision. The BMI values, CPT codes and the ICD codes are incorporated into a laboratory system reporting mechanism to facilitate diagnosis, treatment, action, and trending over time. the diagnostic result 70, 80, and 90 includes a course of action including diet, exercise, medication, goals and follow-up requirements 74, 84, 94. See at least paragraphs [0029]-[0040]) and fig. 2 as well as associated text) It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz with the technique of receiving a specialist diagnosis and a recommendation code from the lab and importing the specialist diagnosis and the recommendation code to the quality assurance module, and the quality assurance module automatically identifying time metrics for follow-up activity based on the specialist diagnosis and the recommendation code as disclosed by Maijanian because it will allow decision support for healthcare provider in patient’s treatment which will result in better healthcare. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination. and in Paragraph 48 recites “the other data includes at least one of a height of the person, a waist measurement of the person, an age of the person, a gender of the person, an exercise program of the person, an athletic build of the person, body frame type, blood pressure any health conditions of the person, a date and a time", which is interpreted as time parameters.
Schwarz in view of Maijanian does not specifically disclose wherein the recommendation code comprises an additional procedure section that specifies any additional procedures needed and a time parameter section that specifies time parameters for completion of the additional procedures; Maijanian discloses use of CPT codes as recommendation code. Admin teaches it is old and well known that to CPT codes that specifies any additional procedures needed and specifies time parameters for completion of the additional procedures; (By disclosing, The treatment described by 94640 is administered several times a day at short intervals (e.g.,10 minutes), whereas continuous inhalation treatment is administered for longer periods and then discontinued; see at least second page) It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz in view of Maijanian with the technique of having the recommendation code comprises an additional procedure section that specifies any additional procedures needed and a time parameter section that specifies time parameters for completion of the additional procedures because it will allow to guide treatment professional recommended treatment and accuracy in billing for treatment. Further having section of coding format is consider as design choice, one of ordinary skill in art can recognize that  various section can be configured for coding to assist decoder easily identify the message from the code. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination.
Neither Schwartz, Maijanian and Admin do not teach generating a combined code and importing the combined code.
McGuinan teaches codes were combined to (McGuinan paragraph 53).  One of ordinary skill in the art would have found it obvious to combine the teachings of Schwartz, Maijanian, Admin and McGuinan with the motivation of determine the risk index for an individual or group of individuals (McGuinan paragraph 53).
Claim 2: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz further teaches wherein step (a) is practiced by generating a machine-readable code. (See at least claim 14)
Claim 3-4: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz does not specifically disclose wherein the additional procedure section of the recommendation code in step (d) specifies additional procedures including at least one of re-testing the patient, expanding a scope of testing, recommending patient follow-up visits, and recommending a referral to another specialist. However Maijanian teaches it is old and well known to have recommendation of additional procedures including at least one of re-testing the patient, expanding a scope of testing, recommending patient follow-up visits, and recommending a referral to another specialist. (See at least paragraphs [0029]-[0040]) It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz view of Maijanian with the technique of the additional procedure section of the recommendation code in step (d) specifies additional procedures including at least one of re-testing the patient, expanding a scope of testing, recommending patient follow-up visits, and recommending a referral to another because it will allow customization of coding system to change according to patient's requirement. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination. (claim 4 is rejected for similar reasons as claim 1)
Claim 5: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz further teaches wherein the proposed diagnosis is a melanoma, and wherein the recommendation code in step (d) specifies additional procedures including at least one of re-excision of a lesion, excision of the lesion with a specific margin of skin, recommending patient follow-up visits, and recommending a referral to another specialist. (See at least paragraphs [0029]-[0040]) and fig. 2 as well as associated text)
Claim 9: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Maijanian further teaches wherein the quality assurance module communicates information relating to the specimen and a status of the specialist diagnosis to the patient. (See at least paragraph [0036])
Claim 10: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz further teaches wherein the information relating to the specimen comprises a date that the specimen was sent to the lab, a location of the lab, arrival date at the lab, arrival date for the specialist diagnosis at the patient's care provider, date of patient notification of the specialist diagnosis, additional recommendations or treatments, dates of future procedures, and dates of communications sent to the patient. (See at least paragraph [0025]-[0038])
Claim 13: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz in view of Maijanian does not specifically disclose wherein the recommendation code comprises default coding sequences that specify default additional procedures and time parameters for completion of the default additional procedures corresponding to the specialist diagnosis. However Admin teaches it is old and well known to have default coding sequences that specify default additional procedures and time parameters for completion of the default additional procedures corresponding to the specialist diagnosis (By disclosing, Report 94644 for the first hour of treatment, and one unit of 94645 for each additional hour. Add-on code 94645 never should be reported alone, but always with 94644 as the principle service. If continuous inhalation treatment is administered for less than one hour, report 94640 instead of 94644, American Medical Association (AMA) instructions specify. Inhalation Therapy Quick Coding Chart Total service time Code selection Less than 60 minutes 94640 60-90 minutes 94644 91-150 minutes 94644, 94645 151-210 minutes 94644, 94645 x 2. see at least second page) It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz in view of Maijanian with the technique of having the recommendation code comprises default coding sequences that specify default additional procedures and time parameters for completion of the default additional procedures corresponding to the specialist diagnosis because it will allow to guide treatment professional recommended treatment and accuracy in billing for treatment. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination.
Claims 6-8 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (US 2014/0117080 A1) in view of Maijanian (US 2008/0051679 A1) and further in view of Admin (Select the Appropriate Inhalation Treatment code, Published on April 6, 2010), McGuinan (2005/00901084) and Eder (US 2012/0158633 A1).

Claims 6-8 and 19: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz in view of Maijanian does not specifically disclose: (f) monitoring the follow-up activity and corresponding time metrics identified based on the specialist diagnosis and the recommendation code; and (g) automatically sending alerts when the follow-up activity does not take place according to the time metrics. However Admin teaches it is old and well known to have techniques of monitoring the follow-up activity and corresponding time metrics identified based on the specialist diagnosis and the recommendation code; (By disclosing, A 10-year-old known asthmatic is seen in the physician’s office for severe wheezing. The patient complains of dyspnea, which has increased in severity over the past eight hours despite taking her normal asthma medications. Exam reveals that the patient is experiencing an acute exacerbation of asthma … The decision is made to place the patient on CBT with albuterol sulfate (5%), 20 mg per hour. An assessment is performed every 15 minutes … With no improvement in peak flow rate at the end of one hour, the physician increases the dosage to 25 mg/hour. A peak flow rate is measured every hour following this increase with steady improvement. Four hours following the initiation of DBT, the peak flow rate is 83% of predicted ….” In this case, proper coding for four hours of continuous inhalation treatment would be 94644, 94645 x 3. See at least third page) Eder teaches it is old and well known to have techniques of (g) automatically sending alerts when the follow-up activity does not take place according to the time metrics. (See at least paragraph [0132]) It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz in view of Maijanian with the technique of  (f) monitoring the follow-up activity and corresponding time metrics identified based on the specialist diagnosis and the recommendation code; and (g) automatically sending alerts when the follow-up activity does not take place according to the treatment and time metrics because it will enhance patient’s compliance with treatment schedule. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination. 
Schwarz in view of Maijanian, Admin and McGuinan andEder does not specifically disclose wherein step (g) is practiced by first sending an email communication to the patient's care provider, then sending an email communication to a specialist, then sending an email to the patient and wherein when the patient does not respond to the email communication within a preset time period, the method comprises generating a closed diagnosis letter to the patient. However It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz in view of Maijanian, Admin and Eder with the technique wherein step (g) is practiced by first sending an email communication to the patient's care provider, then sending an email communication to a specialist, then sending an email to the patient and wherein when the patient does not respond to the email communication within a preset time period, the method comprises generating a closed diagnosis letter to the patient because it will keep all involved party in communication and in cases where patient’s email does not reach (may be reached in junk  mail) him, closed diagnosis letter will provide alternate way to communicating with patient. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination.
Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (US 2014/0117080 A1) in view of Maijanian (US 2008/0051679 A1) and further in view of Admin (Select the Appropriate Inhalation Treatment code, Published on April 6, 2010) , McGuinan (2005/0091084) and Sawanaga (US 2004/0138920 A1).

Claim 11: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz in view of Maijanian does not specifically disclose wherein the specimen comprises an x-ray. However Sawanaga teaches it is old and well known to have specimen in form of X-ray (see at least paragraph [0194]) It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz in view of Maijanian and Admin with the technique of having specimen in form of X-ray as disclosed by Sawanaga because it allows diagnosis of specimen remotly. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination.
Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwarz et al. (US 2014/0117080 A1) in view of Maijanian (US 2008/0051679 A1) and further in view of Admin (Select the Appropriate Inhalation Treatment code, Published on April 6, 2010), McGuinan (2005/0091084) and Harris (US 2004/0030584 A1).
Claim 12: 
Schwarz in view of Maijanian, Admin and McGuinan teaches limitation above. Schwarz in view of Maijanian does not specifically disclose further comprising automatically identifying with the quality assurance module referral recommendations and time metrics identified based on the specialist diagnosis and the recommendation code. However Harris teaches it is old and well known to identifying with the quality assurance module referral recommendations and time metrics identified based on the specialist diagnosis and the treatment plan.  (See at least paragraph [0052]) It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the method of Schwarz in view of Maijanian with the technique of identifying with the quality assurance module referral recommendations and time metrics identified based on the specialist diagnosis and the recommendation code as disclosed by Harris because it allows communicating with patient the next step of treatment. Furthermore, merely combining well known elements in the prior art with predictable results does not render an invention patentably distinct over such combination. (Examiner point out that modifying treatment plan with recommendation code would have been obvious to one of ordinary skill in the art at the time of the invention to referral recommendations for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD R REYES whose telephone number is (571)270-5212.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice A Mooneyham can be reached on (571)272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REGINALD R. REYES
Primary Examiner
Art Unit 3686



/REGINALD R REYES/Primary Examiner, Art Unit 3626